Per Curiam,
A nonsuit was entered on the following state of facts developed by the plaintiff’s testimony. Her husband was a passenger on a train composed of vestibule cars, and stood on the front platform of the second car, when there was standing room inside the car, and vacant seats in the first car. He was asked by the brakeman in charge of these two cars to go inside, but declined to do so. When the train was half a mile from a station, at which it was to stop, he and others who were standing on the platform, were asked by the brakeman to step off of the floor door that covered the steps. This request was complied with, and the brakeman raised the floor door and opened the outside door. Immediately thereafter the plaintiff’s husband fell from the train and was killed. What caused *338him to fall did not appear. He rode on the platform, not from necessity, but from choice, when there was room inside the cars, and he disregarded the request of the brakeman to go inside and he remained on the platform when he knew the doors were open; he fell from some cause unexplained.
Under these circumstances there was no ground upon which the defendant could have been held liable for his death: Hopkins v. Railroad Co., 225 Pa. 193. It provided a place in which he could ride in safety, and it did nothing except that which was necessary in the operation of its train, to increase the risk that he had voluntarily assumed.
The judgment is affirmed.